Citation Nr: 1610872	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  14-24 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to August 23, 2010, for the grant of service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to November 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The record before the Board consists of electronic records included within Virtual VA and the Veterans Benefits Management System.


FINDINGS OF FACT

1.  The Veteran's initial claim for service connection for schizophrenia was denied in a November 1999 rating decision; the Veteran did not perfect an appeal of the decision or submit new and material evidence within the appeal period.

2.  A request to reopen the claim for service connection for schizophrenia was received on January 28, 2003; there was no pending claim prior to that date.

3.  The claim was reopened and granted based on a VA examination report showing that his current acquired psychiatric disorder originated during service.


CONCLUSION OF LAW

The criteria for an effective date of January 28, 2003, but no earlier, for the award of service connection for paranoid schizophrenia are met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The pertinent facts in this case are not in dispute, and the law is dispositive.  There is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with VA's duties to notify and assist the Veteran.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).  In this regard, the Board notes that the record includes lay evidence and post-service medical records dated between the issuance of the November 1999 final rating decision and the claim to reopen.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection or a claim reopened after final adjudication, "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim or a claim reopened after final disallowance, "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400.

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. 38 C.F.R. § 3.1(p).  Any communication or action indicating intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Factual Background and Analysis

The Veteran essentially contends that service connection should be granted for his schizophrenia disability effective the date of receipt of his original claim in 1998.  In the alternative, the Veteran claims that appropriate effective date for the disability is in 2003, when he first filed to reopen the previously denied claim.

Review of the record shows the Veteran first filed a claim for entitlement to service connection in November 1998 near the time of his discharge from service.  That claim was denied in a November 1999 rating decision based on the Veteran's failure to appear for a medical examination.  (Here, the Board notes that the Veteran was incarcerated days before the scheduled examination in November 1999.)  Although the Veteran filed a notice of disagreement as to the denial of the claim, he did not perfect an appeal of the November 1999 rating decision.  No relevant evidence was received, to include constructively, prior to the expiration of the appeal period.  Thus, the November 1999 decision is final.

While incarcerated, the Veteran submitted a letter to the RO on January 28, 2003, indicating his continued desire to seek service connection for his psychiatric disorder.  Specifically, he requested that he be rescheduled for a VA examination for the claimed psychiatric disability, as he anticipated that he would be released from prison later that year.  The Veteran reiterated his desire to pursue the service connection claim in additional statements received by VA in March and April 2003.  

The RO mailed notice letters to the Veteran in February and March 2003 in response to his January 2003 claim to reopen.  In an April 2003 letter, the RO informed the Veteran that that it could not take further action on his claim at that time due to his incarceration.  The RO encouraged the Veteran to contact the office upon his release in order to "resume the processing of [his] claim."  In response, the Veteran acknowledged in a January 2004 letter that he remained incarcerated and stated that although he did not wish to endure a lengthy wait process, he still believed service connection was warranted for his schizophrenia.  He essentially requested that the RO expedite the processing of his claim once he was released.  

Evidence of record indicates that the Veteran was released from incarceration in or around July 2010.

Soon after his release, on August 23, 2010, the RO received a written request from the Veteran indicating his desire to "continue" his claim for service connection for a psychiatric disorder.  He was subsequently scheduled for a VA examination in March 2011.  In the February 2012 rating decision, the RO granted service connection for paranoid schizophrenia, effective August 23, 2010, on the basis that the disorder originated during service.

Having reviewed the evidence, the Board finds the Veteran's January 2003 letter is an informal claim to reopen the previously denied claim for service connection for schizophrenia.  Indeed, the RO acknowledged this informal claim in the February, March, and April 2003 notice letters.  The Board has reviewed the evidence received for the period following the November 1999 final rating decision and prior to January 28, 2003, but finds no evidence that could be interpreted as a pending claim.  In this regard, the Board notes that although lay evidence and private medical records were received during this time period, this evidence does not reveal any intent to file a claim and thus cannot be interpreted as a pending claim.  As such, the Board finds January 28, 2003, is the appropriate effective date for the award of service connection for paranoid schizophrenia.

To the extent that the Veteran seeks an even earlier effective date that corresponds to his November 1998 original claim for service connection, his argument in this regard fails.  As noted above, the November 1999 rating decision is final, and VA did not receive his request to reopen the service connection claim until January 2003.  Thus, in accordance with the applicable regulations, the earliest possible effective date for service connection for the Veteran's schizophrenia disability is January 28, 2003.  Accordingly, the appeal is granted to this extent.


ORDER

An effective date of January 28, 2003, but not earlier, for the award of service connection for paranoid schizophrenia is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


